Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 1 of 12 Pageid#: 58



                         IN Tlv UNITED STATES DISTRICT COURT
                      FOR TTIE W ESTERN DISTRICT OF VIRGIM A


M ELIND A SCO TT,
Plaintiff
                                                                CaseN o.2:20cv14


W ISE COU N TY DEPT.                                              CLERK'S OFFICE U.S.DISTRICT COURT
                                                                           ATABINGDON,VA
 ofSOCIAL SERV ICES,                                                            FILED
and
                                                                              SEF 21 2222
JO SH UA M OON ,
                                                                           JULIA C. D '
                                                                                      EY,C E
D efendants.
                                                                           8Y          V <
                                                                                DE TY LE K


                           RESPONSE andM OTION TO STRIKE

       COM ESN OW ,thePlaintiffin responseto Defendant'sM otion to Dism issand statesas

followsin response:

                    1.      REQUEST FOR LEGM FEES BY DEFENDANT       .*




      (A)ContributoryNegligenceofDefendantW iseCotmtyDepnrtmentofSocialServices


   Defendant,by cotmsel,admitsthatDefendantW iseCotmty Departm entofSocialServiceshas

been previously sued for constitutionalviolations in prioryears.Alerbeing sued,itw as the duty

and obligation ofDefendantW ise Cotmty DepnrtmentofSocialServicesto obtain properlegal

cotmselto preventbeing sued again forconstitutionalviolations.Theirfailtlre to obtain proper

legalcounselabouttheconstitutionalrightsofthePlaintiftlasitrelatestotheirpractice,ispttrely

                                           Page 1of12-
                                      caseN o.2:20cv14
                                      .
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 2 of 12 Pageid#: 59



theirown doing.n ey were apprised by priorlawsuitsto reconsidertheirpractices,poliùiesand

customsmore carefully.They chosenotto.

       Defendant,by counsel,does not deny the allegations ofconstitutionalviolations in the

Plaintiffscomplaint.AccordingtoRule(8)(b)(6),anyallegationsnotdeniedaredeemed,admitted
wherea responsive pleading isrequired.The Defendantthereforeadmitsto being thereason the

Plaintif sued forviolation ofherconstitutionalrights.ItistheactionsofDefendantW ise Cotmty

DepnrlmentofSoeialServicesthatgaverise to the current2020 suit.

       DuetothedecisionöfDefendantW iseCotmtyDepartmentofSocialServicestonLtcreate
policiesand knining to respectthe constimtionalrightsofthePlaintim they have broughtthe
lawsuitupon them selves.The Plaintiff oWes no legalfees whatsoeverto the DefendantW ise

Cotmty Dept.ofSocialServicesfortheirfailureto devisepoliciesand practicesthatrespectthe

constimtionalrightsofthePlnintiff.




       (B)Otherpro-selawsuitsfiledbyPlaintiffirrelevantwhenassessingatlomey fees


   Defendant,by counseljm akes astatem enti.
                                           n hisfootnotes aboutthe Plaintic sotherform er

lawsuits to insinuate she should be fm ancially liable forDefendant's attorney fees due to her

experience in filing.The Plaintiffform erly filed in thiscourtforthe recovery ofchild supporq to

protectalleged Copyrightviolations,againstthe VA D M AS to protectherFirstAm endm entdghts,

forCyber-sGlking,Defnm ation,otherTortsand forviolationsofFai.
                                                             rHousing laws,a11because

oftheactionsofthirdparties.PriortoherCopyrightcmse,theFourthDistricthadnpqexistingcase
1aw regardingvideocopyrightviolationsinvolvinglogoson socialmedia.Thatlawsuitcontributed


                                           Page 2of12-
                                       Case N o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 3 of 12 Pageid#: 60



positively to theFourth Districtby contributing tofotmdationalcase1aw forothercasesl. Som eof

herotherlawslzitshavebeen cited ascasesofinterestin online legalnewsz. Itisfairto say that

although Plaintiff Scotthas had a nllmber of dismissals,ier lawsuits have made positive

 contdbutionsto society.

        Outsidd ofthe Copyrightlawsuit,the otherlawsuitsfled by thePlaintiffw ere each fled

indifferentsubjectmatters,each with itsownnuancesandvastbodyofcaselaw.Thedismissals
intheseothercaseseachinvolvedado rentsubjectmatterandwereeachdismissedfordp rent
tecbnicalpleadingissues.Thesedismissalsdonotequateto anobligation by thePlaintiffto ignore

ncw constitutionalviolations,injuriesanddnmagesinthisspecifccase.'l'hePlaintiffhasalegal
rightto suefornc'w causesofactionswithoutabsorbingtheattom ey feesoftheDefendantfortheir

 acdons thatgave rise to the lawsuit,especially when the Plaintiff hms notrepeated any prior

technicalpleading errorsin thisnew filing.




              II.     D EFEN D AN T W ISE COU N TY D SS CAN BE SU ED DIR ECTLY



           (A)DefendantW iseCountyDept.ofSocialServicésisatllocalgoverningbody''


        Defendant,by counsel,acknowledges that the Plaintif form erly sued DefendantW ise

 Cotmty DepartmentofSocialServices.However,cotmselforthe DefendantW ise Co.Dept.of


1PlaintiffScott'scasewascited inanotherFourth Distrid caseon allegedCopyrightvinl
                                                                                ations
2ThePlaintiff'scaseshavebeen citedascasesofinterestinthefollowingonlineIegalnewssources:
    1. http://religionclause.blogspot.com/zol8/lo/llth-amendmentzismissal-avoids-ruling.html
    2. httpsT//caseter.com/analysi  s/rhetorical-hyperbole-is-notiefamation
    3. https://blog.ericgoldman.org/archives/zol8/lz/G o-pro-se-section-z3o-rulings-scott-v-carlson-watkins-v-
        carr.htm

                                                  Page 3 of12 -
                                             Case N o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 4 of 12 Pageid#: 61



Soc.Sexvices olnitsrelevantcase 1aw broughtup in priorpleadingsofthe form erlawsuitwhich

dem onstratesthatDefendantW iseCo.Dept.ofSoc.Servicesisliablefortheirconductmsa local

governing body.

       W ise Co.Dept.of SocialServices has its own director and supervisors with decision

m nking authority.'l'hepowerto contoldecision mnking within the departmentisgranted to their

directorand supervisorsby Virgirlia law Title 15.2 and subsequentsecdons.n erefore,they are

theirown localgoverningbody,ultimatsly ruled by thedecisionsmadeby theirdiréctorts)and
supea isors.


       Thesfnndard fortheFourth FederalDistrictisthat''Localgoverning bodies...can besued

directly underj 1933formonetary,declaratory,orinjunctivereliefwhere ...theaction thatis
allegedtobeunconstitutionalimplem entsorexecutesapolicy sttement,ordinance,regulation,or

decisionofliciallyadoptedandpromtllgatedbythatbody'som cers.''Scottv.WiseCn@.Dept.of
Soc.s'
     ervm,CaseNo.2:17CV00006,4 (W .D.Va.Aug.11,2017)citing Monellv.Dep'
                                                                      tofsoc.
Scrv1.,436U.S.658,690(1978).

       The second legal stnndard in the Fourth District is that Ronly in.cases where thè

municipality causesthe deprivation ''throtlgh an officialpolicy orcttstom ''willliability attach''

Lytlev.Doyle,326A J#463(4t
                         h2003)citing Carterv.Morris,164F.3d215,218(4thCir.1999).
I1A policyorcustom forwllichamnnicipalitymaybeheldliablecanariseinfourways:(1)through
an expresspolicy,such asawrittenordinanceorregulation;(2)through thedecisionsofaperson
with fmalpolicm aking authority;(3)tllrough an omission,such asa failure to properly train
oo cers,that'mnnifest(s)deliberateindiferencetotheright.
                                                       sofcitizensf';or(4)tllroughapractice
thatisso ''persistentand widespread''msto constimte a ''custom orusage w11 theforce oflam '


                                            Page4 of12 -
                                        CaseN o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 5 of 12 Pageid#: 62




Lytlev.Doyle,326A J#463(4th2003).RM lmicipality''isdefm ed asaûllocalgovernm ententity''
                                    .



intheFourthDistrict(Love-LanevMartin355A J# 766CourtofAppeals(4thDistrict200433.

       PlaintiF hmsadequately alleged and stated in hercurrent2020 ComplaintthatDefendmlt

W iseCo.Dept.ofSocialServices'unconstimtionalactionsweretheresultofpolicies,omissions

such asfailuretoproperly train employees,and Gpracticeswiththecustom orusagewiththeforce

oflaw ''.


       lnScottv.WiseC@.Dep'tofsoc.Senw,2017U.S.Dist.LEM S 128448(W .D.Va.Aug.
 11,2017.)thiscpurtdismissedthesuitbecausePlaintif didnotallegetheiractionswereduetoaq
Gtofficialpolicy or custom ''in her 2017 Complaintpleading.'rhe courtstated in Scottv Wise

C/zlnf.pDeptofsocialSetwices(W .
                               D.Vm Aug.11,2017) thatG%hePlaintiffhasallegednofacts
tending to show thatthe actions oflmidentified employees of...W ise County D SS were carried

outptlrsuantto an oflcialpolicy.Therefore,Iwillgrantthe Defendants'motionsto dismiss''
(emphasisadded).Tlliscourtdismissedthepriorlawsuitbecauseofthelackofconnectionbetween
theiractionsandthem ention ofGGoftscialpolicy orcustom ''in thePlaintiX scomplnint.Thisisnot

the case in the currentComplaintliled by the Plaintiffin the year2020.ln the currentsuitthe

Plaintif has adequately plead facts regarding ox cial policies and custom s that resulted in

constitutionalviolationsby DefendantW iseCo.DSS.




                                           Page 5 of12-
                                        CaseNo.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 6 of 12 Pageid#: 63




        (B)Virginia1aw makesalocaldepartmentofsocialservicesitsowngoverningbody



        DefendantW ise Cotmty Departm entofSocialServicesisitsown governing body.Under

VirgirliaCodeSection 15.2-1500(A),theStateofVirginiarecognizesalocalDeparlmentofSocial
Servicesasitsown com ponentofthe localgovem ment.Virginia Code Section 15.2-412 further

acknowledges the strtzcture ofan independentSocialServices,guided by a Director,as W ise

County has structured theirSocialServices.W ise Co.DSS isnotlisted on the t&organizational

chart''published by W ise County underthe generalW ise Uounty Board ofSupervisors. A local
DepnrtmentofSocialServicesisnotan &tnrln ofthestate''.HencethereasonVirginiaCodeSection

15.2-1520 m akesprovision forlocaldepartmentofsocialservicesto obtnin colmselifthey are

sued.




   (ClNecessityofnamingsolelyW iseCountyDepnrtmentofSocialServicesasaDefendant



        Xsofthe date ofthefiling ofherComplaint,Plnintiffcannotjustifiably sueindividual
board m embers,the directororspeçificemployeesoftheDepnrtmentofSocialServicesbecause

(1)theirindividualand collectivecontdbutionstopolicy making cnnnotbedetermined without
enteringthediscoveryphasetosubpoenadocldmentswhich arenotpublicand(2)Supervisorsare
tluid over tim e and the Plaintiff w ould need to subpoena docum ents w hich are not public to

ascertain who contdbuted to policy m nking atany particulartim e.Aftermovingto thediscovery

phmse,thePlaintiffshouldbegrantedleaveto add andjoin additionalDefendantsunderRule 19
or otherwise whçn and if she discovers any partictllarperson orpersons responsible for policy

                                           Page 6 of12 -
                                      CaseN o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 7 of 12 Pageid#: 64



m aking within orin addition to the governing body named GW ise Cotmty DepartmentofSocial

Services''.As ofthe date offiling herCom plaint,thePlaintiffhad no reason to believethatthe

W ise CountyD epartmentofSocialSerdcesreceivedtheirpoliciesforinitialhom einvestigations

9om any othergovem ingbody.No otherpartycan beadded msDefendantswithoutdiscovery that

would leadtothePlaintiFjoininginDefendnntswhomayalsobeliable.



   gxpracticesandCustomsadoptedby DefendantW iseCountyDepartmentmakeititsown
                               governingbody and mllnicipality               .



      Plaintiffhasalready adequately stated in her2020 Com plaintthatDefendantW iseCounty

   DepartmentofSocialServiceshasexerciseditsown individualgoverningpowersbyengaging

   in practicesthatareso Rpersistentand widespread thatthey constitute acustom orusage with

   theforce oflaw''.Tllisrisesto the threshold ofdeGning them astheirown m llnicipality and   ,

   govem ingbody.'
                 Iheirdecision,asRW iseCotmtyDepartmentofSocialServices''to(a)come
   to someone'shomewithoutawarrantandto(b)notprovidetheassistanceofcounselwhile
   they conductcrim inalinvestigationsare a11donebecausethey,astheirow n govem ing body,

   adopted thesepracticesinto theirroutines.No othergoverning body told them to adoptthese

   practices.They adopted them collectively asDirectors,Supervisorsand em ployeeswho m ake

   up thegoverningbody and municipality ofRW ise Cotmty Departm entofSocialServices''.




                                         Page 7 of12 -
                                     Case N o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 8 of 12 Pageid#: 65



                       1H.    ELEVENTH ASG NDSG NT ISR/ SW TY




  (hjDoevM ullinsinsuffcienttosupportDefendant'sEleventh Amendmentlmmtmityclaims



   ln supportofDefendant'srequestforEleventh Am endmentIm munity,Defendant,b,y counsel,

citesDoe vM ullins.Tllis case law isinsuo cientto provethey q'lalify forEleventh Am endment

Immlmity because Doe v M ullinsisabouttlchild welfare services'',nota home investigation.A

hom einvestigation ofsom eone'shom eforalleged abuseandneglectofachilddoesnotfalltmder

thedeGnition ofççchild welfareservices''asdesnedby VaCodej63.2-319.'I'he6 listéd çlchild
welfareservices''defmedinVaCodej63.2-319areajteradeterminationismadethatachild,or
children,areinneed ofservices,notincludingtheinitialhom einvestigation.A hom einvestigation

and fnm ily assessm entarenotaGlcllild welfareservice''underthedefmition ofVirginialaw .

   On a11fotlroccasionsthat'W ise Cotmty DepaM entofSocialServicesvisited thePlaintiT s

home,itwas determined thatservices were notneeded.Therefore,none ofthe desnitions in

Va Code j 63.2-319 apply.Va Code j 63.2-319 isa distinguishing factorofDoe v M ullins.
Consequently, the use of this state 1aw within that case and the Rchild welfare services''

circllm qtancesofDoevM ullinsaretoo dx erentto makeitapplicable in thiscurrentstlit.




                                          Page 8 of12 -
                                     CaseNo.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 9 of 12 Pageid#: 66




                       (B)W iseCountyDepartmentofSocialServices

                      acceptsFederalFunding forHom elnvestigations




       Virginia has waived its im mlmity for home investigation liability by accepting federal

fundsforlocalDepartmentofSocialServicesthroug,
                                             hthestatewhich itthen dispersestoindividual

cotmties.TheW iseCotmty DepnrtmentofSocialServicesacceptsfederalftmding forconducting '

hom e investigations.According to Virginia Code 63.2-400 and 63.2-410 these ftmds come 9om

federalprogrnm s,with conditions stipulated by the federalgovernm ent.As a county receiving

flmdsundertheChildAbusePrevention and Trea% entAct(CAPTA),which isreceivedin part
to conducthomeinvestigations,they arebotmdtofollow theConstitution oftheUnited SGtesand

cnnnotqualify forEleventh Am endmentimm unity with regardto hom einvestigations.




                      (C)KincaidvAnderson doesnotapply inthiscase



       InScottvWiseCoDeptofsocialServicesX .D.Va.Aug.11,2017)atlliscourtruledthat
KincaidvAndersonappliedRforthereasonsstatedinKincail'(emphasisadded).Thereasonsfor
sovereign im mlmity in Kincaid were that G%he defense of sovereign imm llnity disposes ofthe

plainti/ sstatelaw clims,andtheplaintiffs-/àffl/retoallegeadequatefactsdisposesofherfederal

1aw clnims''(emphasisadded).However,KincaidvAnderson doesnotapply herein thecurrent
suitbecause herein the current2020 suitthe Plaintiffhasadequately plead and alleged facts.A

distinguishingfactorbetweenScottvWiseCoDeptofsocialServicesX .D.Va.Aug.11,2017)


                                          Page 9 of12 -
                                      CaseN o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 10 of 12 Pageid#: 67



 and thiscaseisthatahere,in the2020 suit,thePlainte hasadequately plead factsasthey relateto

 federallaw claim q.Subsequently,Kincaid vAnderson doesnotapply in thiscurrentstlit.




               (D)SupremacyClauseoutweighsEleventhAmendmentlmmlmity

                             when D eclaratory Reliefis requested



    ln tllis current2020 suitthe Plaintiffhœs specifically asked forDeclaratory Relief.Tllisisa

 distinguishingfactorbetweenScottvWiseCoDeptofsocialServicesX .D.Va.Aug.11,2017)
 and this2020 currentcmse.Eleventh Am endmentim mlmity standardsdo nötcompletely dissolve

 the ability oftlliscourtto grantDeclaratory Reliefto thePlaintiffand to declare the actions of

 Defendant W ise County Dept
                          1
                            .of Social Services as unconstitutional.In Green v.M ansour,

 Director,M ichigan Dept.ofsocialServices the Supreme Courtruled that:ltf-reliefis sought
 againstcontinuing violations,the Courtfmdsthatthe Supremacy Clause outweighsthe Eleventh
                                                         '
                                                  .
 Am endment.Remedies designed to end a contimllng viölaéon offederal1aw at'e necessary to

 vindicatethefederalinterestin assllring the supremacy ofthatlaw''(emphasisadded)(Green v
 Mansour,Director,M ichiganDept.ofsocialServices47US 64(19853.
                                                             ).



                                       CON CLU SION



       Forthe remsons stated above the
                                     $ Plaintiffrespectfully requeststhatthis courtdeny the

 Defendant'sM otion io Dismissand allow the case to proceed to the nextstage.Further,she
 respectfully requeststhat,in the interestand advancementofthe standard ofRule 8(e),and to
                                            page lc of12 -
                                       CaseNo.2:20cv14
                                                             k
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 11 of 12 Pageid#: 68



 vindicate thefederalinterestin assllring the suprem acy ofthe Constimtion ofthe United States,

 thatthiscourt:(1)declaretheactionsofDefendantW iseCotmtyDepnrtmentofSocialServices'
 unconstimtionalon a11countsdescribed within herComplaintand (2)preventfurtherviolations
                                                                    b

 byDeclaratory Relief.Specifically,thatthiscourtdeclaretheirdecisionsto (a)coercively enter
 and searchthePlaintifFshom e,carandeffectswithoutawarrant,specifically describingtheplaces

 to be sçarched,and (b)notprovide the assistnnce ofcounselin a criminalinvestigatiow and
 (c)engageinAmreasonableseizllresofthePlaintiffand;(d)conducttmremsonablesearchesofthe
 PlnintiY shome,carand effectand;(e)twice subjectherto questioning forthe snme criminal
 allegationsand;(9 furtberviolatehertifth andfourteenthnmendmentxightsand;(g)prohibitthe
 video Elm ing oftheiremployees in the capacity of theirduties,msviotations ofthe PlnintiY s
 constitutionalrights.




R espectfully subm itted,




M elinda Scott pro-se
PO BOX 1133-2014PM 887
Riclunond,VA 23218
mscottw@gmu.edu
540-692-2342




                                           Page 11 of12 -
                                       Case N o.2:20cv14
Case 2:20-cv-00014-JPJ-PMS Document 12 Filed 09/21/20 Page 12 of 12 Pageid#: 69




                            CERTIFICATE OF SERVICE


Ihereby certify thatlhave both mailed a copy ofthisRESPONE and M OTION TO STRIKE to
the Defendant, by cotmsel, to Christopher Dadnk,Esquire, GUYNN, W ADDELL, CARROLL &
LOCKABY,P.C.415 S.College Avenue,Salem Virginia 24153 and by electronic delivery to
                                       yç J
christopherd@guynnwaddell.com onthis          dayofSept.,2020.




                                                                 M elindaScotqpro--
                                                                                  çc
                                                           PO BOX 1133-2014PM 887
                                                                 Richmond,VA 23218
                                                                  mscottw@gmu.edu
                                                                       540-692-2342




                                       Page 12 of12 -
                                  Case N o.2:20cv14
